OPINION — AG — ** PATIENTS — CARE AND TREATMENT ** IN CONSIDERATION OF THE PRESUMPTION OF VALIDITY WHICH ATTENDS ALL LEGISLATIVE ENACTMENTS, THAT THOSE PORTIONS OF THE MENTAL HEALTH LAW (43A O.S. 111 [43A-111]) PROVIDING THAT A PATIENT IN A STATE MENTAL HOSPITAL IS LIABLE FOR HIS OWN CARE AND TREATMENT AND SHOULD BE TREATED AS CONSTITUTIONAL AND VALID BY YOU AS DIRECTOR OF THE STATE DEPARTMENT OF MENTAL HEALTH UNLESS AND UNTIL A COURT OF COMPETENT JURISDICTION HOLD OTHERWISE. (EXPENSE, KEEPING AND MAINTAINING, HOSPITAL) CITE: 43A O.S. 112 [43A-112] 43A O.S. 115 [43A-115], ARTICLE XXI, SECTION 1 (JAMES P. GARRETT)